El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
El demandante adquirió por compra un edificio de dos plantas ubicado en Bayamón. La demandada tiene en su planta baja un establecimiento comercial a virtud de contra-to de arrendamiento celebrado con el dueño anterior, sin término fijo, por canon de $125 mensuales. El demandante asumió el contrato, pero el 9 de febrero del año pasado noti-*673fieó por escrito a la demandada su determinación de finali-zarlo el 29 de aquel mes. Como la demandada rehusara des-ocupar el local, el demandante, el 11 del mes siguiente, instó este pleito de desahucio. La única causal que alegó fué el hallarse en la necesidad de recobrar el local para abrir allí un establecimiento comercial de su propiedad.
El 19 de marzo de 1948 la demandada excepcionó y con-testó la demanda. Predicó la excepción previa en que la Ley de Alquileres Razonables aprobada el 25 de abril de 1946 (pág. 1327) que fué puesta en vigor el 17 ele julio de 1947, a virtud de la resolución del Consejo Ejecutivo declarando que existía la emergencia, es aplicable lo mismo a locales de-dicados a viviendas que a los utilizados para fines comercia-les o industriales^1) que la referida ley congela los contratos de arrendamiento de los edificios destinados a fines comer-ciales (2) y los prorroga durante la emergencia a que la misma se refiero, mientras el inquilino pague el canon estipulado; que la persona, que adquiere una propiedad arrendada queda sujeta a las disposiciones de dicha ley y no puede reclamar otros derechos que los que en la misma se establecen a favor del propietario original ;(3) y finalmente, que la causa alegada por el demandante no está comprendida en las disposiciones del artículo 12 de la referida ley.
La excepción previa fué declarada con lugar y en conse-cuencia se desestimó la demanda.
El demandante apeló. Admite que la casual alegada no está comprendida en la Ley de Alquileres Razonables; acepta que la Legislatura de Puerto Rico tiene facultades para reglamentar alquileres, fijar rentas máximas y limitar los procedimientos de desahucio, siendo dichas facultades una consecuencia de su poder de reglamentación (police power); concede que mediante el ejercicio de ese poder, la *674Legislatura puede limitar y menoscabar el derecho de propie-dad en beneficio del bienestar público; que el control y limi-tación de los desahucios es, bajo ciertas circunstancias, un incidente necesario al control de rentas máximas y por úl-timo, que la Legislatura puede reglamentar rentas y desahu-cios de edificios dedicados a fines comerciales de igual modo que si se tratase de locales usados para vivienda.
Sostiene, sin embargo, el apelante, que el poder de regla-mentación no llega al extremo de prohibir al propietario que recurra a la acción de desahucio cuando su intención bono, fide sea recobrar la posesión del edificio o local para usarlo en un negocio de su propiedad o para establecer allí su do mieilio; que el privar al propietario de ese derecho es in-constitucional: (1) porque le priva de su propiedad sin el debido proceso de ley; (2) porque no constituye un ejercicio válido del poder de reglamentación; y (3) porque equivale a privarlo de su propiedad sin justa compensación.
El apelante invoca, por analogía, entre otros, los casos de Wilson v. Brown, 137 F.2d 348 (E.C.A., 1943) y el de Taylor v. Bowles, 145 F.2d 833 (E.C.A., 1944), los cuales interpretan la Ley de Emergencia de Control de Precios que sólo se aplica a alquileres de locales para viviendas. Esa ley federal expresamente reconoce al dueño el derecho de desahuciar al inquilino cuando de buena fe solicite la pose-sión para ocupar el local como su propio domicilio o el de su familia. Pone gran énfasis el apelante en que en el caso de Taylor v. Bowles, supra, al igual que en el más reciente de Woods v. Durr, 170 F.2d 976 (C.C.A. 3, 1948), certiorari expedido 17 L.W. 3246, se dice que probablemente esa dis-posición de la ley federal fue puesta para evitar posibles dificultades constitucionales. Naturalmente, las cortes fede-rales no han podido resolver que en ausencia de esa dispo-sición, la ley sería inconstitucional. Pero en la hipótesis de que la congelación en caso de locales para viviendas, aun cuando el dueño reclamase su posesión para utilizarlos como *675su residencia, fuese inconstitucional, implicaría acaso que la situación es la misma cuando de un local dedicado a fines comerciales o industriales se trata? Ya en Cintrón v. Corte Municipal, 67 D.P.R. 793, se alegó la inconstitucionalidad de la Ley núm. 464 por no proveer, según el demandante, que el dueño de un edificio comercial podía recobrarlo de un inquilino de mes a mes, cuando de buena fe es su propó-sito usarlo en un negocio de su pertenencia. No pudo resol-verse entonces la cuestión porque en aquel caso el deman-dante no era dueño sino un subarrendador y por esa razón carecía de capacidad para levantar el punto. En el presente caso, el apelante es dueño del edificio y por lo tanto, tiene ca-pacidad para impugnar la constitucionalidad de la ley.
Dadas las admisiones que hace el apelante en su alegato, nos sentimos relevados de recurrir a la Exposición de Mo-tivos de la Ley núm. 464 en busca de luz sobre las razones que motivaron a la Legislatura para legislar sobre alquile-res de edificios o locales destinados a usos comerciales. Véase Cintrón v. Corte Municipal, supra, pág. 801. En tales condiciones, podemos concentrar la discusión al fieclio de si por tratarse de que el demandante es dueño del local y trata de recobrarlo para abrir en él un negocio de su propiedad, la ley que esto impide es inconstitucional.
Nos parece que no puede alegarse seriamente que el efecto de la Ley núm. 464 es privar al apelante de su propie-dad sin justa compensación, pues sólo le priva del uso de la misma, transitoriamente, es decir, durante la emergen-cia causada por la postguerra, y mientras tanto, está re-cibiendo un canon de $125 mensuales que fué el que la apelada convino con el dueño anterior y aceptó el apelante al com-prar el edificio y asumir el contrato preexistente. Como dijera el Juez Holmes en Block v. Hirsh (1921) 256 U.S. 135, 157: “una medida transitoria para hacer frente a una difi-cultad pasajera, bien puede justificar una ley que no podría ser sostenida si tuviese carácter permanente.”
*676Eliminado este alegado motivo de inconstitueionalidad, las otras dos cuestiones quedan reducidas a resolver si dentro de las circunstancias ■ de este caso, la Legislatura actuó dentro de su poder de reglamentación. El caso' de Nebbia v. New York, 291 U. S. 502 (1934) 78 L. ed. 940, nos da la pauta para determinar las condiciones en que el uso del poder de reglamentación constituiría una injustificada in-tervención con los derechos del propietario. Se dice en dicho caso:
“El control de precios como cualquiera otra forma de regla-mentación es inconstitucional, únicamente si fuese arbitraria, discri-minatoria o irrelevante a la norma que la Legislatura tiene derecho a adoptar y por lo tanto constituye una intervención innecesaria o injustificada en la libertad individual.”
Ya hemos visto, que el apelante concede que la Legisla-tura tiene facultades dentro del poder de reglamentación para reglamentar el uso de locales para fines comerciales e indus-triales mientras prevalezca la actual emergencia. Por con-siguiente, debemos determinar si las disposiciones del refe-rido artículo 12 constituyen una intervención innecesaria, arbitraria o injustificada con la libertad individual del dueño del local. A este efecto, no debemos perder de vista que el concepto moderno del derecho de propiedad dista mucho del que conocieron los autores de la Constitución. Hoy nadie califica de £ £ sagrado ’ ’ el derecho a la propiedad como ocurría frecuentemente en el pasado siglo. Hoy la propiedad tiene una función social que es la de servir a la sociedad y no ex-clusivamente a su dueño. Como muy bien dice la apelada en su alegato: ££E1 nuevo concepto de la propiedad señala a ésta una función eminentemente social, que está tan lejana, de aquella cerrada definición del Derecho Eomano, que definía la propiedad como £ el derecho de usar y de abusar de las cosas,, tanto como lo permíta la razón del derecho’. En el nuevo concepto el privilegio individual queda supeditado al interés social. ’ ’
*677Si diéramos a la ley la interpretación que propone el apelante, serían numerosos los serios trastornos qne se cansa-rían a los negocios en marcha, si a pesar de la escasez de locales comerciales causados por la emerg’encia de la post-guerra, se permitiera el desahucio en condiciones como las prevalecientes en el presente caso. Ello traería el incalifi-cable abuso de que cuando se deseara eliminar un competi-dor, fácilmente se conseguiría comprando el edificio ocupado por éste e iniciando inmediatamente acción de desahucio so pretexto de retirar el local del mercado de alquileres o de establecer en el mismo un negocio de su propiedad.(4) Pero aunque el demandante no fuera un competidor, y no tuviese otro local donde establecerse, se destruiría la estabilidad en los negocios existentes y se expondría al dueño de los mis-mos a que en cualquier momento, ante la imposibilidad de encontrar un local donde trasladarse, se viese obligado a vender sus existencias a cualquier precio y destruir su negocio bajo la presión de la acción de desahucio establecida por el dueño del edificio. Es éste, precisamente, el mal social que *678la legislación, impugnada procura evitar. Parece razonable que en circunstancias tales, el derecho del propietario quede supeditado al interés social.
Consideradas las circunstancias de este casu, no vemos cómo pueda sostenerse que el artículo 12 de la Ley 464 sea una intervención innecesaria e injustificada con el derecho de propiedad. No debemos 'olvidar que toda ley se presume constitucional y que para resolver lo contrario, necesitaríamos estar fuertemente convencidos de su ineonstitucionalidad. No- erró, pues, la corte inferior al declarar con lugar la excepción previa.

Procede la confirmación de la sentencia.

El Juez Asociado Sr. Negrón Fernández no intervino.

(1) Artículo 4 (a) de la Ley núm. 464 de 1946, según fué enmendado pol-la núm. 395 de 1947, pág. 757.


(2) Artículo 12 de la misma Ley núm. 464.


(3) Artículo 15 de la misma Ley núm. 464.


(4) jNTo hemos perdido de vista que el artículo 12(A) de la Ley de Alqui-leres Itazonables fue enmendado por la Ley núm. 201 de 14 do mayo de 1948 (pág. 575) en el sentido de que para que exista causa de acción en casos como el presente, precisa el concurso de las siguientes condiciones:
“a. Que el arrendador haya adquirido la propiedad con anterioridad al 17 de julio de 1947, fecha de vigencia de la Ley de Alquileres Itazonables en cuanto a locales comerciales y de negocio, y que el local hubiera estado arrendado por plazo lijo y ya hubiera vencido el término del arrendamiento.
•‘ 5. Que el arrendador no tenga establecido en la misma localidad, en edi-ficio propio o ajeno, un negocio de naturaleza igual o parecida al que tenga el inquilino.
“o. Que el arrendador interese el local para ocuparlo personalmente con negocio de su exclusiva pertenencia.
“ d. El mero hecho de que el arrendador desea o necesite la ampliación de su negoeio no será causa bastante para justificar la necesidad en que se halla do ocupar el local que hubiere dado en arriendo.”
Pero esa enmienda fué aprobada después de dictada la sentencia en este caso y apelada para anto este Tribunal. El apelante no pretende que dicha enmienda sea aplicable al presente caso y el hecho de que el legislador haya restringido la acción no implica que la ley antes de esa enmienda fuera incons-titucional.